DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Declaration
The Declaration under 37 CFR 1.132 filed November 2, 2020 is sufficient to overcome the rejection of claims 25, 33, 36, 45-49, 53 and 56, as amended, based upon 35 U.S.C. 103.  Declarant provides convincing evidence that the application of fluridone to soil in the method, as amended, provides sustained herbicidal activity over at least a 60-day period.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Gandy on February 24, 2021.
The application has been amended as follows: 
In the Claims:
Cancel claims 1-2, 10-18, 24, 50-52, 55, 57 and 58.
Claim 25, line 1, delete “52”, and insert- - -56- - -.
Claim 33, line 1, delete “1”, and insert - - - 56- - -.
delete “1”, and insert- - -56- - -.
Claim 45, line 1, delete “1”, and insert- - -56- - -.
Claim 46, line 1, delete “1”, and insert- - - 56- - -.
Claim 47, line 1, delete   “1”, and insert- - -56- - -.
Claim 49, line 1, delete “1”, and insert- - - 56- - -.
Claim 53, line 1, delete “52”, and insert- - -56- - -.

Rewrite Claim 56 as indicated below.
Claim 56. (Currently Amended) A method for cultivating a permanent crop plant with preemergent control of weeds in soil where a permanent crop plant resides, the permanent crop plant being a stone fruit tree, a nut tree, a pome tree, or a grape vine, the permanent crop plant having annual growing seasons that commence with a budding phase of the permanent crop, the method comprising:
harvesting crop from the permanent crop plant, the crop grown during a first growing season for the permanent crop plant that occurs in a first calendar year, the harvesting step conducted during the first calendar year;
after the harvesting step and during a dormant phase of the permanent crop plant that begins in the first calendar year, applying fluridone to the soil at a rate of about 0.2 pound per acre to about 0.8 pound per acre; and
	after commencement of a subsequent growing season of the permanent crop plant that follows the dormant phase, irrigating the soil, wherein the irrigating delivers an average of at least 0.1 inch of water to the soil per day over at least a 60-day period taking into account both water provided by irrigation and rainfall 
wherein the crop does not exhibit any symptoms of phytotoxicity from the fluridone as measured by chlorosis, necrosis, or other visual injury to the leaves of the plant.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims, as amended, are deemed allowable because Applicant’s amendments to the claims as further amended by this Examiner’s Amendment, and arguments regarding the 35 U.S.C. 103 rejections were found to be persuasive. For these reasons, the claims, as currently amended, are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Applicant is advised that the allowed claims have been renumbered as set forth below:
New claim number at allowance
Original claim number
1
56
2
25
3
53
4
33
5
36
6
45
7
48
8
46
9
47
10
49



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                             

/JOHN PAK/Primary Examiner, Art Unit 1699